UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 9, 2014 TIME WARNER CABLE INC. (Exact name of registrant as specified in its charter) Delaware 001-33335 84-1496755 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 60 Columbus Circle, New York, New York 10023 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (212) 364-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (a)A Special Meeting of the stockholders of Time Warner Cable Inc. (the “Company”) was held on October 9, 2014 (the “Special Meeting”). As of August 18, 2014, the record date for the Special Meeting, there were 279,589,864 shares of Company common stock outstanding. At the Special Meeting, approximately 80% of the shares were represented either in person or by proxy. (b)At the Special Meeting, the stockholders (1) approved the adoption of the Agreement and Plan of Merger, dated as of February 12, 2014, as may be amended, among Time Warner Cable Inc., Comcast Corporation and Tango Acquisition Sub., Inc. and (2) approved, on an advisory (non-binding) basis, certain compensation arrangements for the Company’s named executive officers in connection with the merger. The results of the votes were as follows: A. Adoption of the Agreement and Plan of Merger, dated as of February 12, 2014, as may be amended, among Time WarnerCable Inc., Comcast Corporation and Tango Acquisition Sub., Inc.: This proposal was approved by the votes indicated below: Votes For Votes Against Abstentions Broker Non-Votes 0 B. Advisory (non-binding) vote on “golden parachute” compensation payments by the Company to its named executive officers in connection with the merger: Thisproposal was approved by the votes indicated below: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIME WARNER CABLE INC. By: /s/Marc Lawrence-Apfelbaum Name: Marc Lawrence-Apfelbaum Title:Executive Vice President, General Counsel and Secretary Date: October 10, 2014
